Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 16 of instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over independent claims 1, 12 and 16 of U.S. Patent No.  (10,825,196).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 12 and 16 of U.S. Patent No.  (10,825,196) contains every element of claim 1, 12 and 6 of the instant application and thus obvious variant of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is obvious variant of the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon,qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Court, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 





Claim Mapping:

Claim 12 of instant application and claim 12 of U.S. Patent No. (10,825,196) are mapped below. 
Instant Application
Patent Application No. (15/371,798)
A method, comprising: 




receiving position data of a guest from one or more sensors, the position data indicative of a position of a body, a face, or a combination thereof, of the guest, on a ride;

 
determining face orientation, face rotation, or a combination thereof, of the guest based at least in part upon the position data; 












and controlling one or more features of the ride based upon the determined face orientation, face rotation, or the combination thereof 

A method, comprising:

receiving ride cart data from one or more sensors indicative of a presence and position of a ride cart on a ride;

determining a ride cart orientation based on the ride cart data; receiving position data of a guest from the one or more sensors, the position data indicative of a position of a body, a face, or a combination thereof, of the guest;

determining face orientation, face rotation, or a combination thereof, of the guest based at least in part upon the ride cart orientation and position data; and

transmitting data indicative of the determined face orientation, face rotation, or a combination thereof to a downstream controller for subsequent control based upon the determined face orientation, face rotation, or the combination thereof.



Claims 2-11, 13-15 and 17-20 are also rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable by virtue of their dependence on their respective independent claims.  

Claim Objections
Claims 18 is objected to as containing allowable subject matter if incorporated into all independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beutler (U.S. Pub. No. 2011/0174189 A1) and Crawford (U.S. Pub. No. 2009/0298603 A1).  

As per claims 1, 12 and 16 Beutler disclosed a method, comprising: receiving position data of a guest from one or more sensors (Figure.1, paragraph.7) {Amusement rides offer to take a photograph of the passenger in a particular track section of the ride. It is also possible to install a video camera (sensor) to take a film sequence (I.E. image data) of the passenger during the ride.}, the position data indicative of a position of a body, a face, or a combination thereof, of the guest, on a ride (Figure.1, paragraph.13) {Each of the vehicles is provided with a video camera or a plurality of video cameras for recording the face of one of the passengers during a ride. The camera records a plurality of images of the face or a sequence of images (e.g. a video film) while the vehicle moves along the track. It is preferred that there are more than two cameras installed for recording facial expressions of a passenger. The cameras may be installed in the vehicle or along the track}; determining face orientation, face rotation, or a combination thereof, of the guest based at least in part upon the position data (paragraph.15) {Facial expression recognition system may comprise a processor executing facial expression recognition software applied to recorded images of the face of a passenger during a ride. The processor processes a sequence of frontal images of moving passengers' faces. The software includes algorithms that are capable of processing images in order to recognize a passenger's facial expressions in real time and categorize them as one of a plurality of prototype expressions, e.g. fear, joy, surprise, etc. The algorithm is capable of recognizing the passenger's facial expression. The software can be applied to video sequences recorded during a ride.}. However, Beutler did not explicitly disclose controlling one or more features of the ride based upon the determined face orientation, face rotation, or the combination thereof. In the same field of endeavor Crawford disclosed controlling one or more features of the ride based upon the determined face orientation, face rotation, or the combination thereof.
(Figures 4 & 5, paragraph.38) {Search objects 136 for example, may include a human body part that allows recognition of a human body as the search object such as human face (e.g., not a particular face but any human face as may be recognized by existing real time recognition mechanisms 126), a human arm, a human hand, and so on. In one case, when the controller identifies the face 412 of passenger 410, the controller may act to operate the show element 430 to perform a show or motion profile 138 associated or paired with a face. This may include actions such as causing the character's head 432 to move up and down (or rotate) as shown at 434. Concurrently (or separately), the operation of the character 430 in response to a recognized object/face 412 may include causing the figure's mouth 436 to move 438 such as to simulate talking or singing or the like, which may be accompanied by audio output from the figure 430 and/or a separate sound system.}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated controlling one or more features of the ride based upon the determined face orientation, face rotation, or the combination thereof as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 2 Beutler-Crawford disclosed the ride system of claim 1, wherein the position data comprises a skeletal image determined by skeletal tracking (Crawford, Figure.4, paragraphs.10 and 14) {Facial recognition of a passenger in the ride/cart/vehicle I.E. frontal image of the human body}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the position data comprises a skeletal image determined by skeletal tracking as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 3 Beutler-Crawford disclosed the ride system of claim 2, wherein the face orientation, the face rotation, or the combination thereof, is based at least in part on a first position of a first body joint of the guest within a threshold distance from a second position of a second body joint of the guest (Crawford, paragraph.42) {Control system 110 used to control/operate the character 530 may include an object tracking module 128, and when an object 514, 516 is recognized by an object recognition module 120 as being in a search set 136, the control system 110 may use it object tracking module 128 to identify the current location of the object 514, 516 and to track it location for a particular distance, L.sub.travel, as the guest 512 moves within the traffic area 510}, on the skeletal image (Crawford, paragraphs.23 and 30) {Information in the video or still image data than just the target search object, and the background and an object holder are typically kept as simple as possible (such as a static, gray or white background) and the background information can be identified by an operator or learned prior by the learning algorithms before insertion of the object as not part of the target search object. The object typically is viewed/filmed and then learned from a number of angles, directions, and orientations so that the learned object can later be identified or recognized in video or still image data in any of those learned positions (e.g., a learned badge/pin would be recognizable right-side up or upside down and when placed orthogonal to the camera as well as a range of angles). Note, the learning at 250 may include learning colors and color may be a distinguishing factor such that a robotic figure or other show element may react differently to a recognized red hat versus a green hat, to a recognized gold badge versus a black badge, and so on. The method 200 continues at 280 with determining if there are additional objects to be learned in the learning set.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the face orientation, the face rotation, or the combination thereof, is based at least in part on a first position of a first body joint of the guest within a threshold distance from a second position of a second body joint of the guest on the skeletal image as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 4 Beutler-Crawford disclosed the ride system of claim 2, wherein the skeletal tracking comprises tracking facial features, an intersection of the facial features, or a combination thereof (Crawford, Figures 4 & 5, paragraph.38) {Search objects 136 for example, may include a human body part that allows recognition of a human body as the search object such as human face (e.g., not a particular face but any human face as may be recognized by existing real time recognition mechanisms 126), a human arm, a human hand, and so on. In one case, when the controller identifies the face 412 of passenger 410, the controller may act to operate the show element 430 to perform a show or motion profile 138 associated or paired with a face. This may include actions such as causing the character's head 432 to move up and down (or rotate) as shown at 434. Concurrently (or separately), the operation of the character 430 in response to a recognized object/face 412 may include causing the figure's mouth 436 to move 438 such as to simulate talking or singing or the like, which may be accompanied by audio output from the figure 430 and/or a separate sound system.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the skeletal tracking comprises tracking facial features, an intersection of the facial features, or a combination thereof as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 5 Beutler-Crawford disclosed the ride system of claim 2, wherein the face orientation, the face rotation, or the combination thereof, is based at least in part on a first position of a first facial feature of the guest within a threshold distance from a second facial feature of the guest (Crawford, paragraph.42) {Control system 110 used to control/operate the character 530 may include an object tracking module 128, and when an object 514, 516 is recognized by an object recognition module 120 as being in a search set 136, the control system 110 may use it object tracking module 128 to identify the current location of the object 514, 516 and to track it location for a particular distance, L.sub.travel, as the guest 512 moves within the traffic area 510}, on the skeletal image (Figures 4 & 5, paragraphs, 30 and 38) {Search objects 136 for example, may include a human body part that allows recognition of a human body as the search object such as human face (e.g., not a particular face but any human face as may be recognized by existing real time recognition mechanisms 126), a human arm, a human hand, and so on. In one case, when the controller identifies the face 412 of passenger 410, the controller may act to operate the show element 430 to perform a show or motion profile 138 associated or paired with a face. This may include actions such as causing the character's head 432 to move up and down (or rotate) as shown at 434. Concurrently (or separately), the operation of the character 430 in response to a recognized object/face 412 may include causing the figure's mouth 436 to move 438 such as to simulate talking or singing or the like, which may be accompanied by audio output from the figure 430 and/or a separate sound system.}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the face orientation, the face rotation, or the combination thereof, is based at least in part on a first position of a first facial feature of the guest within a threshold distance from a second facial feature of the guest on the skeletal image as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 6 Beutler-Crawford disclosed the ride system of claim 5, wherein the threshold distance indicates an orientation of a first side of the face of the guest, a second side of the face opposite the first side, or a center of the face (Crawford, paragraphs.38 and 42) { Search objects 136 for example, may include a human body part that allows recognition of a human body as the search object such as human face (e.g., not a particular face but any human face as may be recognized by existing real time recognition mechanisms 126), a human arm, a human hand, and so on. Control system 110 used to control/operate the character 530 may include an object tracking module 128, and when an object 514, 516 is recognized by an object recognition module 120 as being in a search set 136, the control system 110 may use it object tracking module 128 to identify the current location of the object 514, 516 and to track it location for a particular distance, L.sub.travel, as the guest 512 moves within the traffic area 510}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the threshold distance indicates an orientation of a first side of the face of the guest, a second side of the face opposite the first side, or a center of the face as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 7 Beutler-Crawford disclosed the ride system of claim 1, wherein the one or more features comprise an animated figure, a display, a light effect, or a combination thereof (Crawford, paragraph.40) {When a guest or visitor 512 walks past the cameras 520, 540 with the balloon 514, the control system may process the digital image data to determine that the balloon 514 matches a learned or trained object 132 placed by an operator into the search objects 136. In response, the control system may operate to retrieve a choreographed or scripted set of actions or show features 138, and then operate the robotic character 530 to perform the predefined actions. For example, the routine may call for the body 531 to be moved in a particular pattern with the arms flapping/moving. The script may also involve the head 432 being turned 538 while the mouth 534 is opened/closed or moved 536 to simulate talking or signing or other noise making. The movements 536, 538 may be accompanied by lighting effects (not shown) and/or sound as shown output 552 by speaker/sound system 550}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the one or more features comprise an animated figure, a display, a light effect, or a combination thereof as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 8 Beutler-Crawford disclosed the ride system of claim 1, wherein the one or more controllers are configured to: determine that the guest is in viewing range of the one or more features of the ride based upon the face orientation, face rotation, or a combination thereof (Beutler, paragraph.35-38) {As the passenger(s) in the cart/vehicle  passes through the designated section(s) of the track, image capturing and facial expression recognition system is activated. The facial expression recognition system 7 comprises a processor 8 and a memory 9. The processor 8 processes the data 6 received from the vehicle 3 by carrying out a facial expression recognition method as described later in connection with FIG. 2. The method includes executing an algorithm which allows a classification of the facial expression of a passenger during a ride in different sections of the track 2.}; and activate the one or more features based upon the determination that the guest is in the viewing range (Crawford, paragraph.40) {When a guest or visitor 512 walks past the cameras 520, 540 with the balloon 514, the control system may process the digital image data to determine that the balloon 514 matches a learned or trained object 132 placed by an operator into the search objects 136. In response, the control system may operate to retrieve a choreographed or scripted set of actions or show features 138, and then operate the robotic character 530 to perform the predefined actions. For example, the routine may call for the body 531 to be moved in a particular pattern with the arms flapping/moving. The script may also involve the head 432 being turned 538 while the mouth 534 is opened/closed or moved 536 to simulate talking or signing or other noise making. The movements 536, 538 may be accompanied by lighting effects (not shown) and/or sound as shown output 552 by speaker/sound system 550}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated activate the one or more features based upon the determination that the guest is in the viewing range as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 9 Beutler-Crawford disclosed the ride system of claim 1, where in the one or more controllers are configured to: receive an indication of a ride cart position along a path of the ride from the one or more sensors (Beutler, paragraph.35-38) {As the passenger(s) in the cart/ vehicle passes through the designated section(s) of the track, image capturing and facial expression recognition system is activated. The facial expression recognition system 7 comprises a processor 8 and a memory 9. The processor 8 processes the data 6 received from the vehicle 3 by carrying out a facial expression recognition method as described later in connection with FIG. 2. The method includes executing an algorithm which allows a classification of the facial expression of a passenger during a ride in different sections of the track 2.}; and control the one or more features of the ride based on the ride cart position (Crawford, paragraph.40) {When a guest or visitor 512 walks past the cameras 520, 540 with the balloon 514, the control system may process the digital image data to determine that the balloon 514 matches a learned or trained object 132 placed by an operator into the search objects 136. In response, the control system may operate to retrieve a choreographed or scripted set of actions or show features 138, and then operate the robotic character 530 to perform the predefined actions. For example, the routine may call for the body 531 to be moved in a particular pattern with the arms flapping/moving. The script may also involve the head 432 being turned 538 while the mouth 534 is opened/closed or moved 536 to simulate talking or signing or other noise making. The movements 536, 538 may be accompanied by lighting effects (not shown) and/or sound as shown output 552 by speaker/sound system 550}.

As per claim 10 Beutler-Crawford disclosed the ride system of claim 9, wherein the position of the ride cart is based at least in part on a structure of the ride cart, a known ride path of the ride, or a combination thereof (Beutler, Figure.1, paragraph.13) {Each of the vehicles is provided with a video camera or a plurality of video cameras for recording the face of one of the passengers during a ride. The camera records a plurality of images of the face or a sequence of images (e.g. a video film) while the vehicle moves along the track. It is preferred that there are more than two cameras installed for recording facial expressions of a passenger. The cameras may be installed in the vehicle or along the track}.

As per claim 11 Beutler-Crawford disclosed the ride system of claim 1, wherein controlling the one or more features comprises an animation of an animated figure, a displayed image on a display, a lighting of a light effect, or a combination thereof (Crawford, paragraph.40) {When a guest or visitor 512 walks past the cameras 520, 540 with the balloon 514, the control system may process the digital image data to determine that the balloon 514 matches a learned or trained object 132 placed by an operator into the search objects 136. In response, the control system may operate to retrieve a choreographed or scripted set of actions or show features 138, and then operate the robotic character 530 to perform the predefined actions. For example, the routine may call for the body 531 to be moved in a particular pattern with the arms flapping/moving. The script may also involve the head 432 being turned 538 while the mouth 534 is opened/closed or moved 536 to simulate talking or signing or other noise making. The movements 536, 538 may be accompanied by lighting effects (not shown) and/or sound as shown output 552 by speaker/sound system 550}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein controlling the one or more features comprises an animation of an animated figure, a displayed image on a display, a lighting of a light effect, or a combination thereof as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claims 13 and 17 Beutler-Crawford disclosed the method of claim 12, wherein the position data comprises a skeletal tracking image, a facial recognition image, a body recognition image, or a combination thereof (Crawford, Figure.4, paragraphs.10 and 14) {Facial recognition of a passenger in the ride/cart/vehicle I.E. frontal image of the human body}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the position data comprises a skeletal tracking image, a facial recognition image, a body recognition image, or a combination thereof as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

As per claim 14 Beutler-Crawford disclosed the method of claim 12, wherein the one or more sensors comprise radio frequency identification (RFID) tags, proximity sensors, infrared (IR) markers, weight sensors, cameras, or any combination thereof (Beutler, Figure.1, paragraph.13) {Each of the vehicles is provided with a video camera or a plurality of video cameras for recording the face of one of the passengers during a ride. The camera records a plurality of images of the face or a sequence of images (e.g. a video film) while the vehicle moves along the track. It is preferred that there are more than two cameras installed for recording facial expressions of a passenger. The cameras may be installed in the vehicle or along the track}.

As per claim 15 Beutler-Crawford disclosed the method of claim 14, wherein the RFID tags, the proximity sensors, the IR markers, the weight sensors, the cameras, or any combination thereof, are placed on a ride path of the ride at one or more points of interest to track or predict the position of the guest on the ride within the ride path (Beutler, Figure.1, paragraph.13) {Each of the vehicles is provided with a video camera or a plurality of video cameras for recording the face of one of the passengers during a ride. The camera records a plurality of images of the face or a sequence of images (e.g. a video film) while the vehicle moves along the track. It is preferred that there are more than two cameras installed for recording facial expressions of a passenger. The cameras may be installed in the vehicle or along the track}.

As per claim 19 Beutler-Crawford disclosed the machine readable medium of claim 16, wherein a 3D map of the guest on the ride is generated based on the position data and a ride cart's position on the ride, wherein the 3D map indicates the determined face rotation of the guest relative to the one or more features of the ride (Crawford, paragraph.20 and 23). {The system 110 to learn 3D objects (e.g., see the method 200 of FIG. 2) to recognize in or near vehicle 154 and to select which show elements 174, 176, 180 will operate in response to an object being recognized/identified, and what actions/functions each of such show elements will perform in response to the object recognition}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein a 3D map of the guest on the ride is generated based on the position data and a ride cart's position on the ride, wherein the 3D map indicates the determined face rotation of the guest relative to the one or more features of the ride as disclosed by Crawford in the method disclosed by Beutler in order to make the method more scalable, intuitive and customer friendly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beutler (U.S. Pub. No. 2011/0174189 A1), Crawford (U.S. Pub. No. 2009/0298603 A1) and TUSCH et al (U.S. Pub. No. 2021/0279475 A1).  

As per claim 20 Beutler-Crawford disclosed the machine readable medium of claim 19. Although Crawford disclosed the learning algorithm in relation to 3D objects (Crawford, paragraph.23). However, both Beutler-Crawford did not explicitly disclose   wherein the determined face rotation uses machine learning to accurately predict face position based on reoccurring face orientation determinations made for specific portions of the ride within the 3D map. In the same field of endeavor TUSCH disclosed wherein the determined face rotation uses machine learning to accurately predict face position based on reoccurring face orientation determinations made for specific portions of the ride within the 3D map (paragraphs. 69-71) {The engine applies feature extraction and classification to find objects of known characteristics in each video frame or applies a convolutional or recurrent neural network or another object detection algorithm to do so. The engine detects people by extracting independent characteristics including one or more of the following: the head, head & shoulders, hands and full body, each in different orientations, to enable an individual's head orientation, shoulder orientation and full body orientation to be independently evaluated for reliable people tracking. The engine continuously monitors the motion of individuals in the scene and predicts their next location to enable reliable tracking even when the subject is temporarily lost or passes behind another object.}
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the determined face rotation uses machine learning to accurately predict face position based on reoccurring face orientation determinations made for specific portions of the ride within the 3D map as disclosed by TUSCH in the method disclosed by Beutler-Crawford in order to make the method more scalable, intuitive and customer friendly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647